        Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

NICOLE M. McCONNELL,

                          Plaintiff,

               v.                                                            DECISION AND ORDER
                                                                                  19-CV-827S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.      Plaintiff Nicole McConnell brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied her application for supplemental security income benefits under Title XVI of

the Act. (Docket No. 1.) This Court has jurisdiction over this action under 42 U.S.C.

§ 405(g).

       2.      Plaintiff protectively filed her application with the Social Security

Administration on March 30, 2016. Plaintiff alleged disability beginning March 22, 2015,

due to hernia; obesity; obsessive-compulsive disorder; anxiety disorder; depressive

disorder; bipolar disorder; post-traumatic stress disorder; and attention deficit

hyperactivity disorder. Plaintiff’s application was denied, and she thereafter requested a

hearing before an administrative law judge (“ALJ”).

       3.      On July 26, 2018, ALJ Patricia French held a video hearing at which

Plaintiff—represented by counsel—and Vocational Expert Richard Hall appeared and

testified. (R. 1 at 30-84.) At the time of the hearing, Plaintiff was 38 years old, she had a




       1Citations   to the underlying administrative record are designated as “R.”
        Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 2 of 10




high school education and a GED, and last worked as a cashier (light exertion work) (R.

at 23, 191; Docket No. 9-1, Pl. Memo. at 5).

       4.      The ALJ considered the case de novo and, on October 3, 2018, issued a

written decision denying Plaintiff’s application for benefits. After the Appeals Council

denied Plaintiff’s request to review the ALJ’s decision, she filed the current action,

challenging the Commissioner’s final decision. 2 (Docket No. 1.)

       5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 9, 12.) Plaintiff filed a response on

March 5, 2020 (Docket No. 13), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is

granted, and Defendant’s motion is denied.

       6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than

one rational interpretation, the Commissioner’s conclusion must be upheld.                    See

Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).


       2The ALJ’s October 3, 2018, decision became the Commissioner’s final decision on this matter
when the Appeals Council denied Plaintiff’s request for review.

                                                2
       Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 3 of 10




      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If [s]he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits [her] physical
             or mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider
             [her] disabled without considering vocational factors such as

                                             3
          Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 4 of 10




               age, education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant's severe
               impairment, [s]he has the residual functional capacity to
               perform [her] past work. Finally, if the claimant is unable to
               perform [her] past work, the [Commissioner] then determines
               whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

      10.      Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, supra,

482 U.S. at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step

is divided into two parts.    First, the Commissioner must assess the claimant's job

qualifications by considering her physical ability, age, education, and work experience.

Second, the Commissioner must determine whether jobs exist in the national economy

that a person having the claimant's qualifications could perform.         See 42 U.S.C.

§ 423(d)(2)(A); 20 C.F.R. § 404.1520(f); see also Heckler v. Campbell, 461 U.S. 458, 460

(1983).

      11.      The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since March 30, 2016, her application date. (R. at 17.) At step two, the ALJ found

that Plaintiff has the following severe impairment: hernia; obesity; obsessive-compulsive

disorder; anxiety disorder; depressive disorder; bipolar disorder; post-traumatic stress

disorder; and attention deficit hyperactivity disorder. Id. at 18. At step three, the ALJ

found that Plaintiff did not have an impairment or combination of impairments that meets



                                             4
          Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 5 of 10




or medically equals any impairment(s) listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id.

       12.     Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform sedentary work, except plaintiff can work in a “low stress” job defined

as simple, routine, and repetitive tasks consistent with unskilled work. Plaintiff should be

expected to be off task up to 10% of the workday and will be absent from work no more

than one-half day of work on an unscheduled basis. Plaintiff should not interact with the

public as part of her job duties, and she should be required to interact with co-workers

and supervisors no more than occasionally. (R. at 20.)

       13.     At step four, the ALJ found Plaintiff is unable to perform any past relevant

work as a cashier. (R. at 23.) At step five, the ALJ found that there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform, relying upon the

opinion of vocational expert. Richard Hall testified that a claimant similar to Plaintiff could

perform such occupations as addresser, monitor, and document preparer, all sedentary

positions. (R. at 23-24.) Accordingly, the ALJ found that Plaintiff is not disabled. (R. at

24-25.)

       14.     Plaintiff argues that the RFC determination is not supported by substantial

evidence because (a) the RFC was the product of ALJ’s lay assessment of Plaintiff’s

medical record (Docket No. 9-1, Pl. Memo. at 1, 16-23), and (b) the ALJ failed to evaluate

Plaintiff’s individual response to stress (id. at 1, 23-26).

       15.     Defendant argues that the ALJ properly evaluated the mental opinion

evidence of record (Docket No. 12-1, Def. Memo. at 6-9). Defendant also asserts the ALJ

properly evaluated Plaintiff’s ability to deal with stress (id. at 10).



                                                5
        Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 6 of 10




       16.    For the reasons that follow, the Plaintiff’s argument is adopted.

       17.    First, Plaintiff contends that the ALJ relied upon Plaintiff’s treatment notes,

evidence of improvement, lack of greater objective findings, and lack of medical opinion

evidence (R. 22-23) in making findings incorporated in the RFC (Docket No. 9-1, Pl.

Memo. at 16). Plaintiff argues that the ALJ did not reference 500 pages of treatment

notes (Docket No. 9-1, Pl. Memo. at 16; R. 296-804 (Exhibits 3F and 4F); see Docket

No. 13, Pl. Reply Memo. at 1-3). Plaintiff concludes that the ALJ relied upon her lay

assessment of the medical record, not noting “the multitude of references denoting

Plaintiff’s need for treatment changes and additions and the persistence of symptoms

despite treatment” (Docket No. 9-1, Pl. Memo. at 17).           Plaintiff reported persistent

symptoms of anxiety and depression despite treatment (id. at 18). In her Reply, Plaintiff

argues that the ALJ gave “a handful of examples” from the medical opinions to support

the ALJ’s position, “yet failed to adequately weigh and discuss why she rejected a

multitude of evidence which contradicted her RFC” (Docket No. 13, Pl. Reply at 2, citing

R. at 257, 259, 296, 299, 595, 559, 578, 532, 512, 514, 500, 496-99, 487, 475, 466, 468,

625, 785-88, 781-84, 777, 773-76, 765-68, 757, 737-40, 725-28, 713-16, 709, 681, 677-

80, 463, 434, 673, 661, 635, 656).

       18.    Defendant responds that the ALJ properly evaluated the medical record,

that Plaintiff had the burden to establish her disability and that the record supported that

RFC finding (Docket No. 12-1, Def. Memo. at 9, 6-9). Defendant argues the ALJ acted

within her discretion in resolving genuine conflicts in the record (id. at 7). The ALJ did not

need to have a medical opinion that parallel her findings provided that those findings were

consistent with the record as a whole (id. at 9).



                                              6
        Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 7 of 10




       19.       Plaintiff replies that the complexity of her condition was beyond what the

ALJ could decide based on common sense judgment about functional capacity (Docket

No. 13, Pl. Reply at 2-3, citing Lilley v. Berryhill, 307 F. Supp. 3d 157, 161 (W.D.N.Y.

2018) (Larimer, J.); Dye v. Comm’r, 351 F. Supp. 3d 386, 392-93 (W.D.N.Y. 2019)

(Wolford, J.).

       20.       The ALJ reviewed Plaintiff’s mental health treatment record generally and

found that she responded to psychotherapy and psychotropic medications (R. at 22) and

from her less frequent visits supported “the notion that the symptoms have responded

well to treatment” (R. at 22). The ALJ concludes that Plaintiff could perform work activity

set forth in the RFC (id.). The ALJ weighed what is termed the only medical opinion of

record, of Dr. Norma Panahon (R. at 625-28), and (after finding it vague and outside of

the relevant period, for admission on September 18, 2014, prior to the March 2015 onset

date) could be interpreted to support moderate limitations that the ALJ found was

“somewhat consistent with the significant limitations set forth in the residual functional

capacity” (R. at 22).

       21.       Some of the records Plaintiff now cites predate the March 2015 onset date

(R. at 595, 578, 785, 788, 781-84, 773-76, 765-68).

       22.       The ALJ gave partial weight to state agency psychologist consultant,

L. Hoffman, who found that there was an insufficient evidence to evaluate the claim (R.

at 22, 90).

       23.       The remaining records are treatment notes of Plaintiff’s symptoms from

April 27, 2015 (R. at 559) and these records do not show sustained improvement (e.g.,

R. at 487, on March 2, 2017, Plaintiff reported has been overwhelmed and not handling



                                              7
           Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 8 of 10




stress very well; R. at 661, on June 29, 2017, Plaintiff feels stressed from chaotic home

environment; R. at 653-56, on August 10, 2017, Adderall was helpful, but Plaintiff

remained noticeably distractible). Plaintiff contends that the medical record was not in

conflict and that the record showed she required continued treatment. In three cited

instances Plaintiff’s treating sources noted improvement (R. at 534, 685, 634). On July

28, 2015, Lydia Moore, Plaintiff’s therapist, noted Plaintiff had “some improvement” from

the prior year (R. at 534-35). On January 5, 2017, treating physician Dr. Jesus Ligot then

noted that Plaintiff reported that she was doing well in her mood (R. at 685). Then, on

March 15, 2018 (and not May 24 as dated by Defendant, cf. Docket No. 12-1, at 3),

psychiatric nurse Gerald Turk observed that Plaintiff’s medication was helpful (R. at 634).

       24.      This Court does not evaluate whether Plaintiff is disabled; that is for the ALJ

to ascertain. Any factual discrepancies in the record are for the ALJ to determine (Docket

No. 12-1, Def. Memo. at 7). The ALJ had substantial evidence in which to make that

finding.

       25.      Next, Plaintiff argues that the ALJ failed to evaluate her responses to stress

(Docket No. 9-1, Pl. Memo. at 23-26), complaining that the ALJ’s generic evaluation was

not substantially supported (id. at 23). She asserts that the ALJ had to specifically inquire

into her claim regarding ability to manage stress (id. at 25, quoting Booker v. Colvin,

No. 14CV407, 2015 WL 4603958, at *3 (W.D.N.Y. July 30, 2015) (Skretny, J.); Stadler v.

Barnhart, 464 F. Supp.2d 183, 188-89 (W.D.N.Y. 2006) (Larimer, J.).

       26.      Defendant responds that the ALJ had no affirmative obligation to secure

evidence to establish disability (Docket No. 12-1, Def. Memo. at 10, Yuckert, supra,

482 U.S. at 149-50), that Plaintiff had the burden to produce evidence of her ability to



                                               8
        Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 9 of 10




handle stress (id.). The ALJ gave Plaintiff’s complaints the benefit of the doubt and

included in the RFC that Plaintiff can perform low stress work (R. at 20; Docket No. 12-1,

Def. Memo. at 10).

       27.    Plaintiff endured numerous traumas in her life (rape, the suicide of her first

husband, death of family members (R. at 259, 296, 299; Docket No. 9-1, Pl. Memo. at

6)). Plaintiff cites reports that she could not handle stress (Docket No. 9-1, Pl. Memo. at

24; R. at 478, 721-24, 305, 598-99, 579, 549, 527, 503, 493-95, 481, 475, 477, 445, 761-

64, 737-40, 733, 729-32, 693-96, 661,-64, 757-60, 749-52) and how she handled stress

(R. at 305 (that Plaintiff had difficulty coping with stressors and would lash out); Docket

No. 9-1, Pl. Memo. at 24). Plaintiff concedes, however, that there is no medical opinion

in the record regarding how Plaintiff handled stress (Docket No. 9-1, Pl. Memo. at 24).

       28.    In Booker, this Court held that the ALJ is required “to specifically inquire and

analyze a claimant’s ability to manage stress,” 2015 WL 4603958, at *3; Haymond v.

Colvin, No. 11CV631, 2014 WL 2048172, at *8-9 (W.D.N.Y. May 19, 2014) (Telesca, J.),

even if the ALJ concludes a claimant can perform “low-stress” jobs, Booker, supra,

2015 WL 4603958, at *3

       29.    On remand, the ALJ will address the medical record concerning Plaintiff’s

ability to handle stress and consider how those difficulties affect her ability to work. While

Plaintiff has presented medical evidence of being under stress, the next step is

determination of the impact of stress on her employability instead of giving Plaintiff’s

version the benefit of the doubt and setting a low stress condition in her RFC. The ALJ

should review the record and seek medical opinion on Plaintiff’s handling of stress and

work. The ALJ’s revised findings regarding Plaintiff’s ability to handle stress in the



                                              9
         Case 1:19-cv-00827-WMS Document 15 Filed 08/13/20 Page 10 of 10




workplace should be included in any hypotheticals posed to the vocational expert, see

Haymond, supra 2014 WL 2048172, at *9. The occupations recommended also need to

be assessed because they may involve little stress in general, they may “in fact, be

stressful and beyond the capabilities of an individual with particular mental impairments,”

Welch v. Chater, 923 F. Supp. 17, 21 (W.D.N.Y. 1996) (Larimer, C.J.).

         30.   After carefully examining the administrative record, this Court finds cause

to remand this case to the ALJ for further administrative proceedings consistent with this

decision. Plaintiff’s Motion for Judgment on the Pleadings is therefore granted, and

Defendant’s Motion for Judgment on the Pleadings is denied.


         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 9) is GRANTED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No. 12) is DENIED.

         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this opinion.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         August 13, 2020
               Buffalo, New York


                                                        s/William M. Skretny
                                                     WILLIAM M. SKRETNY
                                                    United States District Judge




                                            10
